  Case 1:19-cr-00627-VM Document 80 Filed 10/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                             10/21/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 627(VM)
          -against-              :                  ORDER
                                 :
ARIEL ACOSTA, et al.,            :
                                 :
                  Defendants.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

     Counsel for the Government, with the consent of counsel

for all Defendants (see Dkt. Nos. 78 & 79), requests that the

Court issue an order correcting the apparent typographical

error in the Court’s September 8, 2020 order (“September 8,

2020 Order,” Dkt. No. 75), which adjourned a September 11,

2020 status conference until November 13, 2020 but “ordered

that time until September 11, 2020,” rather than November 13,

2020, “shall be excluded from speedy trial calculations.”

     The Court will amend the September 8, 2020 Order in light

of the parties’ consent and the Court’s intent -- evident

from the text of the September 8, 2020 Order and the context

in which it issued -- to clarify that time from September 11,

2020 through November 13, 2020 is excluded from Speedy Trial

Act calculations. See United States v. Breen, 243 F.3d 591,

596-97 (2d Cir. 2001) (explaining that a district court’s

“failure to utter the magic words . . . at the time of ordering

the continuance” was “not fatal” where “everybody knew” the

court was determining to exclude time under the Speedy Trial
  Case 1:19-cr-00627-VM Document 80 Filed 10/21/20 Page 2 of 2



Act).

     It is hereby ordered that the statement in the Court’s

September 8, 2020 Order that “time until September 11, 2020

shall be excluded from speedy trial calculations” is amended

to state that “time until November 13, 2020 shall be excluded

from speedy trial calculations.”

SO ORDERED:

Dated:     New York, New York
           21 October 2020



                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.
